Title: From James Madison to William Bradford, 25 September 1773
From: Madison, James
To: Bradford, William



My dear friend
Septr. 25th 1773.

I received yours of the 12 August and give you this repeated Testimony of my punctuality. I got your letter to Mr Wallace at the same time much worn and abused. I have given it a new coat & shall forward it as soon as a safe Opportunity serves.
Since you first hinted to me your suspence as to the settled business of your life, I have partook of your anxiety & [though it] has been often in my thoughts I feel a backwardness to offer my opinion in so critical a matter and the more so for the weight you are pleased to give it. I have too much esteem and affection for you and am too conscious of my want of capacity and experience to direct in so important an Affair. I must therefore premise that it is my earnest request that you would act the candid open friend as well as in rejecting as in asking advice; for I consult nothing but your real interest, and am sensible of my insufficiency to be a counsellor much more a preceptor. You forbid any recommendation of Divinity by suggesting that you have insuperable objections therefore I can only condole with the Church on the loss of a fine Genius and persuasive Orator. I cannot however suppress thus much of my advice on that head that you would always keep the Ministry obliquely in View whatever your profession be. This will lead you to cultivate an acquaintace occasionally with the most sublime of all Sciences and will qualify you for a change of public character if you should hereafter desire it. I have sometimes thought there could not be a stronger testimony in favor of Religion or against temporal Enjoyments even the most rational and manly than for men who occupy the most honorable and gainful departments and are rising in reputation and wealth, publicly to declare their unsatisfatoriness by becoming fervent Advocates in the cause of Christ, & I wish you may give in your Evidence in this way. Such Instances have seldom occurred, therefore they would be more striking and would be instead of a “Cloud of Witnesses.[”] If I am to speak my Sentiments of Merchandize, Physic and Law I must say they are all honorable and usefull professions and think you ought to have more regard to their Suitableness to your Genius than to their comparative Excellence. As far as I know your endowments I should pronounce Law the most eligeble. It alone can bring into use many parts of knowledge you have acquired and will still have a taste for, & pay you for cultivating the Arts of Eloquence. It is a sort of General Lover that wooes all the Muses and Graces. This cannot be said so truly of commerce and Physic & therefore less Learning & smaller understanding will do for them. The objection founded on the number of Lawyers should stimulate to Assiduity rather than discourage the Attempt. I greatly commend your determined adherence to probity and Truth in the Character of a Lawyer but fear it would be impracticable. Misrepresentation from a client or intricacy in a cause must often occasion doubt and ignorance till the matter has been considerably debated at the bar; Though it must be allowed there are a thousand cases in which your rule would be safe and highly commendable. I must add after all that if you should enter on a mercantile State (to which peculiar reasons for ought I know may advise) I should be loth to disapprove.
Mr Wallace is not yet settled. He meditate[s] a tour to the South about the last of October which will take up several months I imagine. These few particulars I receivd by a letter from him about three weeks ago.
As you have access to New books & have frequent accounts from home, I should be thankfull if you would let me know whenever you light on any worth recommending to a friend. I expect in your next to have a narrative of College affairs and such [other things] as you could not crowd in your last.
We have a very great scarcity of circulating cash in this colony which has reduced the price of provisions & other commodites more than half: I do not meddle with Politicks but this Calamity lies so near the heart of every friend of the Country that I could not but mention it. I do not often write to you in haste but it has happened so now & you must excuse it for it is far from being owing to any Abatement of the Friendship & Affection of Your old &c.
JM Jnr.
